DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 6/29/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/29/2022. In particular, original Claim 1 has been amended to recite limitations not previously presented. Specifically, claim 1 has been amended to recite “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 25-26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2013/0320310, hereafter Yamamoto ‘310).

The rejection is adequately set forth in Paragraph 25 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

	Regarding the new limitations in claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that Yamamoto ‘310 does not disclose the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-5, 7-12, 28-30, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2014/0319507, hereafter Yamamoto ‘507).

The rejection is adequately set forth in Paragraph 26 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Regarding the new limitations in claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that Yamamoto ‘507 does not disclose the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2014/0319507, hereafter Yamamoto ‘507) as applied to claims 1-5, 7-12, 28-30, 38, and 40 above, and in view of Hosokawa et al (US 2009/0140637).

The rejection is adequately set forth in Paragraph 27 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2014/0319507, hereafter Yamamoto ‘507) as applied to claims 1-5, 7-12, 28-30, 38, and 40 above, and in view of Funahashi (US 2007/0155991).

The rejection is adequately set forth in Paragraph 28 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2014/0319507, hereafter Yamamoto ‘507) as applied to claims 1-5, 7-12, 28-30, 38, and 40 above, and in view of Kubota et al (US 2006/0154107).

The rejection is adequately set forth in Paragraph 29 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2014/0319507, hereafter Yamamoto ‘507) as applied to claims 11-5, 7-12, 28-30, 38, and 40 above, and in view of Kawamura al (WO 2015/033559, see English language equivalent US 2016/0181542).

The rejection is adequately set forth in Paragraph 30 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Claims 1 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US 2014/0330017).

The rejection is adequately set forth in Paragraph 31 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Regarding the new limitations in claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that Kadoma et al does not disclose the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1, 3, 13-16, 18, 21, 23-24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0213984).

The rejection is adequately set forth in Paragraph 32 of the Office Action mailed on 2/4/2022 and is incorporated here by reference.

Regarding the new limitations in claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that Kim et al does not disclose the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 9, 11-16, 18, 21, 31-36, and 39-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 5-19, 23, and 25 of copending Application No. 16/500,018 (published as US PGPub 2020/0052212). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 16/500,018 recites an organic electroluminescent device comprising an anode, a cathode, and fluorescent emitting layer comprising a material given by Formula (21). Formula (21) corresponds to the compound given by Formula (P) recited in instant claim 1. The fluorescent emitting layer in the copending application further comprises a first compound given by Formulas (19), (21) and (22) and (23). Thus, this layer comprises two (2) different compounds as recited in instant claim 1. It is noted that the compounds given by (19)-(23) correspond to the compounds recited in instant claim 30, 31, 32, 34, 35, and 36. The subject matter recited in claim 1 of the copending application encompasses the subject matter recited in instant claim 37. 
Regarding the limitations in instant claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that the copending application does not recite the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the copending application recites the compound as presently claimed, it is clear that the compound recited in the copending application would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The scope of the instant claims encompasses the scope of the claims in copending Application No. 16/500,018.
Furthermore, it is noted that:
Claim 6 of the copending application encompasses the subject matter recited in instant claim 2.
Claim 7 of the copending application encompasses the subject matter recited in instant claim 3.
Claim 8 of the copending application encompasses the subject matter recited in instant claim 4.
Claim 9 of the copending application encompasses the subject matter recited in instant claims 5-6.
Claim 11 of the copending application encompasses the subject matter recited in instant claim 9.
Claim 12 of the copending application encompasses the subject matter recited in instant claim 11.
Claim 13 of the copending application encompasses the subject matter recited in instant claim 12.
Claim 14 of the copending application encompasses the subject matter recited in instant claim 13.
Claim 15 of the copending application encompasses the subject matter recited in instant claim 14.
Claim 16 of the copending application encompasses the subject matter recited in instant claim 15.
Claim 17 of the copending application encompasses the subject matter recited in instant claim 16.
Claim 18 of the copending application encompasses the subject matter recited in instant claim 18.
Claim 19 of the copending application encompasses the subject matter recited in instant claim 21.
Claim 23 of the copending application encompasses the subject matter recited in instant claim 39.
Claim 25 of the copending application encompasses the subject matter recited in instant claim 40.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 9, 13-15, 17-18, 21, 29-36, and 39-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 10-13, 16-24, 29-34, 36, and 38 of copending Application No. 16/500,073 (published as US PGPub 2021/0005826). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 10 of copending Application No. 16/500,073 recite an organic electroluminescent device comprising a cathode, an anode, and an organic layer disposed between the anode and cathode. The organic layer comprises a fluorescent emitting layer, where the fluorescent emitting layer comprises a first compound, a second compound, and a dopant. The dopant is recited in claim 10 and is given by Formula (D1), corresponding to the Formula (P) recited in instant claim 1. Thus, this layer comprises two (2) different compounds as recited in instant claim 1. 
Regarding the limitations in instant claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that the copending application does not recite the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the copending application recites the compound as presently claimed, it is clear that the compound recited in the copending application would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The scope of the instant claims encompasses the scope of the claims in copending Application No. 16/500,073.
Furthermore, it is noted that:
Claim 11 of the copending application encompasses the subject matter recited in instant claim 2.
Claim 12 of the copending application encompasses the subject matter recited in instant claim 3.
Claim 13 of the copending application encompasses the subject matter recited in instant claim 4.
Claim 14 of the copending application encompasses the subject matter recited in instant claim 5.
Claims 16-18 of the copending application encompasses the subject matter recited in instant claim 9.
Claim 19 of the copending application encompasses the subject matter recited in instant claim 13.
Claim 20 of the copending application encompasses the subject matter recited in instant claim 14.
Claim 21 of the copending application encompasses the subject matter recited in instant claim 15.
Claim 22 of the copending application encompasses the subject matter recited in instant claim 17.
Claim 23 of the copending application encompasses the subject matter recited in instant claim 18.
Claim 24 of the copending application encompasses the subject matter recited in instant claim 21.
Claim 29 of the copending application encompasses the subject matter recited in instant claim 29.
Claim 30 of the copending application encompasses the subject matter recited in instant claim 30.
Claim 31 of the copending application encompasses the subject matter recited in instant claim 31.
Claim 32 of the copending application encompasses the subject matter recited in instant claim 32.
Claim 33 of the copending application encompasses the subject matter recited in instant claims 33-36.
Claim 36 of the copending application encompasses the subject matter recited in instant claim 39.
Claim 38 of the copending application encompasses the subject matter recited in instant claim 40.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-5, 9, 13-16, 18, 21, 30-36 and 39-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 5-9, 11-19, 23, and 25 of copending Application No. 16/499,939 (published as US PGPub 2021/0005825). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 16/499,939 recites an organic electroluminescent device comprising a cathode, an anode, and an organic layer disposed between the anode and cathode. The organic layer comprises a fluorescent emitting layer. The fluorescent layer comprises a first compound given by one of Formulas (19)-(23), and a dopant compound given by Formula (D1). Formula (D1) corresponds to Formula (P) of instant claim 1. Thus, this layer comprises two (2) different compounds as recited in instant claim 1. It is noted that the compounds given by (19)-(23) correspond to the compounds recited in instant claim 30, 31, 32, 34, 35, and 36. The subject matter recited in claim 1 of the copending application encompasses the subject matter recited in instant claim 37. 
Regarding the limitations in instant claim 1 drawn to “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, it is noted that the copending application does not recite the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the copending application recites the compound as presently claimed, it is clear that the compound recited in the copending application would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The scope of the instant claims encompasses the scope of the claims in copending Application No. 16/499,939.
Furthermore, it is noted that:
Claim 5 of the copending application encompasses the subject matter recited in instant claims 30-32.
Claim 6 of the copending application encompasses the subject matter recited in instant claim 2.
Claim 7 of the copending application encompasses the subject matter recited in instant claim 3.
Claim 8 of the copending application encompasses the subject matter recited in instant claim 4.
Claim 9 of the copending application encompasses the subject matter recited in instant claim 5.
Claims 11-13 of the copending application encompasses the subject matter recited in instant claim 9.
Claim 14 of the copending application encompasses the subject matter recited in instant claim 13.
Claim 15 of the copending application encompasses the subject matter recited in instant claim 14.
Claim 16 of the copending application encompasses the subject matter recited in instant claim 15.
Claim 17 of the copending application encompasses the subject matter recited in instant claim 16.
Claim 18 of the copending application encompasses the subject matter recited in instant claim 18.
Claim 19 of the copending application encompasses the subject matter recited in instant claim 21.
Claim 23 of the copending application encompasses the subject matter recited in instant claim 39.
Claim 25 of the copending application encompasses the subject matter recited in instant claim 40.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 

Applicants argue that Paragraph [0092] of Yamamoto ‘507 discloses that the compound is a host material which does not substantially emit light. However, it should be noted that this section of the reference discloses that this is a preferred embodiment and Paragraph [0092] does not specifically limit the compound to that of a host.  Paragraph [0092] of the reference discloses the following:
	“[I]n the organic electroluminescent element of the present invention, in a preferred embodiment, the light emitting layer preferably contains a compound represented by the general formula (1), and in a more preferred embodiment (emphasis added), the compound represented by the general formula (1) is used as a host material of the light emitting layer.  Here, the host material as referred to in the present specification is a compound which chiefly plays a role in injecting or transporting charges in the light emitting layer and is also a compound which does not substantially emit light in itself.  As used herein, it is meant by the terms "which does not substantially emit light" that the amount of light emission from the compound which does not substantially emit light is preferably 5% or less, more preferably 3% or less, and still more preferably 1% or less, with respect to the total amount of light emission in the whole of the element”.
	Thus, by disclosing the compound is a host in a preferred embodiment, it is significant to note that the compound as disclosed by the reference is not necessarily required to function as a host. To that end it is noted that the reference discloses that when the compound is utilized as a host, the compound does not substantially emit light. Accordingly, the disclosure in the reference that is compound does not substantially emit light is drawn to the functionality of the compound when it is utilized as a host. However, as discussed above, while the reference discloses that the compound is preferably utilized as a host, the reference does not necessarily light the compound to that of a host in the light emitting layer.
As discussed in the rejection above. Yamamoto ‘507 does not disclose the compound “as a light emitting dopant” as recited in the present claims. However, the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding Applicants’ arguments regarding Yamamoto ‘310, Kadoma et al, and Kim et al, i.e. that these references do not disclose that “the fluorescent emitting layer comprises a first compound of formula (P) as a light emitting dopant material”, as discussed in the rejections set forth above. the recitation in the claims that the light emitting layer comprises a first compound “as a light emitting dopant material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767